DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 10, 35-37 and 41, in the paper of 6/15/2021, is acknowledged.  Applicant’s arguments filed 6/15/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-8, 10, 30-33, 35-41 are still at issue and are present for examination.  
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-8, drawn to a system comprising a Ago protein and a SS DNA guide, in the paper of 3/6/2019 is acknowledged.  Applicant’s election of the species PfAgo protein, in the paper of 1/25/2021 is acknowledged.
Claims 10, 30-33, 41 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 35 is objected to because of the following informalities:  
Claim 35 recites “complementary ends to the the one or more double-stranded linear target DNA molecules” which should be “complementary ends to the  one or more double-stranded linear target DNA molecules”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 35-41  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claim 2, 4-8, 35-41 dependent from) is indefinite in the recitation “having revised 5’ or 3’ overhanging ends or blunt ends” as it is unclear and confusing what “revised 5’ or 3’ overhanging ends or blunt ends” are.  This is recitation which continues to be interpreted as part of a characteristic of the “one or more single-stranded DNA guides” is confusing and unclear.  What is a “revised 5’ or 3’ overhanging ends or blunt ends”?  For the purpose of advancing prosecution “revised” is interpreted as “altered” or “new”, thus the recitation is interpreted as the recitation “having “altered or new” 5’ or 3’ overhanging ends or blunt ends”.

Claim 36 is further indefinite in the recitation “having different types of revised 5’ or 3’ overhanging ends or blunt ends” as this recitation is confusing and unclear as to what “different types” means or encompasses.


Claim 37 is similarly indefinite as claim 35 above is indefinite in that it appears to that they depend upon the optional reference to overhanging ends.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
This rejection was stated in the previous office action as it applied to previous claims 1, 2, 4, 5, 7, 8, 35-40.  In response to the rejection applicants amended the claims and traverse the rejection as it applies to the newly amended claims.  
Claims 1, 2, 4, 5-8, 35-40 are directed to all possible composition comprising: (a) an isolated hyperthermophilic archaea argonaute ("Ago") protein, (b) one or more double-stranded linear target DNA molecules; and (c) one or more single-stranded DNA guides that have complementarity to the one or more double-stranded linear target DNA molecules that, when combined with the double-stranded linear target DNA molecules and the isolated archaea Ago protein, generate 
There is no disclosure of any particular structure to function/activity relationship in the disclosed species of hyperthermophilic archaea Ago proteins (Pfu) and single 

Applicants Response:
Applicants continue to argue this rejection on the basis that applicants submit that hyperthermophilc archaea Ago proteins do not encompass bacterial Ago proteins including Ttago protein.
Applicants submit that one of ordinary skill in the art, given the specification, would understand that the inventors were in possession of the claimed compositions at the time of filing of the application. Applicants submit that is because all components of the system are described in detail in the specification and shown to operate as claimed in a multitude of working examples.  Given the PfAgo working example, one of ordinary skill in the art would understand that hyperthermophilic archaea Ago enzymes would function similarly and would be able to cleave double-stranded linear target DNA molecules. See the Zhao Declaration, paragraph 5.).
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously stated and repeated herein.

Thus given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1, 2, 4-8, 35-40 under 35 U.S.C. 102(a)(1) as being anticipated Swarts et al. (Nucleic Acids Research, Vol 43, pp 5120-5129, 2015) is 

The rejection of claim(s) 1, 2, 4, 5, 7, 8, 25-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Swarts et al. (Nature, Vol 507, pp 258-261, March 2014) is withdrawn based upon applicants amendment of the claims and applicants arguments and Declaration presented in the paper of 6/15/2021.  Specifically Swartz et al. does not teach a composition comprising: (a) an isolated hyperthermophilic archaea argonaute ("Ago") protein, (b) one or more double-stranded linear target DNA molecules; and (c) one or more single-stranded DNA guides that have complementarity to the one or more double-stranded linear target DNA , as Swartz et al. teaches TtAgo which is not a hyperthermophilic archaea argonaute ("Ago") protein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Oost et al. (US Patent No. 9,902,973) and Swarts et al. (Nucleic Acids Research, Vol 43, pp 5120-5129, 2015).
A similar rejection to this was stated in the previous office action as it applied to previous claims 1, 2, 4-8, 35-40.  In response to that rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicant’s amendment has inserted the limitation that the claimed composition comprises “one or more double-stranded linear target DNA molecules…”  As a result of applicants amendment the previous rejection has been modified as the following:
Van Der Oost et al. teach methods of modifying a target nucleic acid with an argonaute protein from Thermus thermophiles (TtAgo).  Van Der Oost et al. disclose compositions and methods of use of designated nucleic acid-targeting nucleic acids, Argonaute and complexes thereof.  Van Der Oost et al. disclose a method of cutting a double stranded DNA target sequence in a cell comprising a composition comprising an isolated TtArgonaute protein and two single stranded DNA guides that have complementarity to a double-stranded target DNA molecule that when combined with the double-stranded target DNA and the TtArgonaute protein generate 5’ or 3’ overhanging ends (10 nucleotides in length) on the double stranded target DNA molecule (See claims 1, 3 and Figure 2 and supporting text of Van Der Oost et al.).  The compositions that Van Der Oost et al. teach are such that the Argonaute protein and the single stranded DNA guides do not naturally occur together.  Van Der Oost et al. teach the above compositions comprising one or more synthetic single stranded DNA guides that are about 9-60 nucleotides in length which are 5’-phosphorylated (see Table 3 and 
Van Der Oost et al. teach the cloning of T. thermophiles Argonaute protein and its characterization and interaction with its target DNA and DNA guides, including the cleavage of dsDNA by prokaryotic Argonaute depends on negatively supercoiled topology of the target DNA.  Van Der Oost et al. teach that when supplied with a single 21-nucleotide siDNA, TtArgonaute nicked the negatively supercoiled plasmid (FIG. 30C, lanes 3, 4), and when supplied with a mixture of two 21-nucleotide siDNAs that target both DNA strands at the same locus, TtArgonaute linearized the plasmid (FIG. 30B-C, lane 5).  Van Der Oost et al. teach that both nicking and dsDNA cleavage were more efficient when the target sequence was flanked by AT-rich regions (FIG. 30A, C and FIG. 36A-B).  Van Der Oost et al. teach that interestingly, the same TtArgonaute--siDNA complexes were not able to cleave linearized plasmids (FIG. 36C-D).  This suggests that cleavage of dsDNA by TtArgonaute depends on the negatively supercoiled topology of the target DNA. 
Pyrococcus furiosus (Pfu) and they teach that the pfAgo protein is a DNA-guided nuclease that targets cognate DNA.  Swarts et al. teach a composition or “system” comprising an isolated PfAgo protein and one or more single stranded DNA guides.  Swarts et al. teach the above compositions comprising a PfAgo protein, one or more single stranded 21 nucleotide synthetic DNA guides which are 5’-phosphorylated and a synthetic target DNA, wherein said DNA guide is complementary to the target DNA (see Figure 4 page 5127 and supporting text) .  Swartz et al. teach that that the PfAgo siDNA loading hinders guide-free PfAgo activity and that guide free cleavage of plasmid DNA by PfAgo requires plasmid supercoiling.  Swartz et al. teach that incubation of plasmids with PfAgo-siDNA complexes targeting both strands of the plasmid results in plasmid linearization (Fig 5E lane5).  Thus like Van Der Oost et al. Swartz et al. teach that Argonaute plasmid cleavage is effected by plasmid conformation.
One of skill in the art before the time of invention would have been motivated to practice the methods and compositions for modifying a target DNA taught by Van Der Oost et al. substituting the PfAgo protein taught by Swarts et al. for the TtAgo protein disclosed by Van Der Oost et al.  Specifically one of skill in the art at the time of filing would have been motivated to determine if like TtAgo-siDNA complexes, PfAgo-siDNA complexes are unable to cleave linearized plasmids.  As a means of determining such, one of skill in the art would have created a composition comprising an isolated hyperthermophilic archaea argonaute ("Ago") protein, one or more double-stranded linear target DNA molecules; and one or more single-stranded DNA guides that have 
The expectation of success is high based upon the high level of skill in the art with regard to recombinant protein expression and genetic engineering as exemplified by both Van Der Oost et al. and Swarts et al.  The expectation of success is high based upon the high level of skill in the art and all that is needed to produce the claimed compositions is taught by both Swarts et al. and Van Der Oost et al.
Applicant’s arguments:
Applicants traverse this previous rejection based on obviousness is acknowledged, but not considered relevant to the current rejection as necessitated by applicants amendment and modified accordingly.  Applicants are again reminded that applicant’s claims are not drawn to a method of use of the claimed composition but rather the composition itself and thus the predictability of cleavage activity is not required for motivation to produce the obvious composition as discussed above.

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
8/4/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652